Citation Nr: 0012457	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  92-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a November 1991 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana which denied the benefit sought on appeal.  
The veteran, who had active service from November 1942 to 
November 1945, appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.

In April 1993, the Board REMANDED this case to the RO for 
additional development.  Following completion of the 
requested development, a Board decision dated in March 1996 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
back disorder and again REMANDED the case to the RO for 
completion of additional development.  The case was 
subsequently returned to the Board, and in a decision dated 
in May 1998, the Board denied service connection for a back 
disorder.

The veteran appealed the Board's May 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties to the appeal filed a Joint Motion to Vacate the 
BVA Decision, To Remand the Case, And to Stay Further 
Proceeding (Joint Motion), and in an Order dated in October 
1999, the Court granted the Joint Motion and vacated the 
Board's decision in this case.


REMAND

A preliminary review of the record following a return of the 
claims file from the Court discloses that the Joint Motion 
noted that: "The BVA in this case adjudicated this case 
without a full and complete compensation and pension 
examination that discussed the etiology of [the veteran's] 
back disability.  This is a violation of the [38 U.S.C.A.] 
§ 5107(b) duty to assist and is error that requires remand."  
Joint Motion at 2.  The Joint Motion also directed that 
"such medical examination will include an opinion by the 
examiner of the origins of [the veteran's] back problems . . 
. . [and] the VA examiner must review the entire claims 
file."  Joint Motion at 9.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his back to ascertain the 
nature, severity, and etiology of any 
back disorder which may be present.  The 
primary purpose of the examination is to 
obtain an opinion as to the etiology of 
the veteran's back disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is further 
requested to review to entire claims file 
and to offer comments and an opinion as 
to the likelihood that any currently 
diagnosed back disorder is causally or 
etiologically related to back complaints 
the veteran reported he experienced 
during service or to any back complaints 
treated during service.  Since the Court 
Order granting the Joint Motion directed 
that "the VA examiner must review the 
entire claims file" the claims file must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




